DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 1/13/2022 have been accepted and entered. Applicant’s amendments overcome all objections and 112(b) rejections set forth in the office action filed on 11/10/2021.
Response to Arguments
Applicant's arguments filed 1/13/2021 directed at the combination of the references of Matt and Eschrich have been fully considered but they are not persuasive.
In response to applicant's argument that the combination of Matt and Eschrich would result in the heating device to fail, the examiner reminds the applicant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Additionally in response to applicant’s argument on pg. 9-11, the examiner does not agree with applicant’s argument that the combination of Eschrich in view of Matt would cause the device to fail by due to lack of heat shielding on the bottom of the heating chamber and that the incorporation of Matt’s teachings of directing flames downward toward the bottom of the heating chamber is not obvious. The examiner believes that applicant may be interpreting the annular space around the heating chamber of Eschrich as a condensate collection space. Eschrich however teaches of the annular space being supplied by the liquid chamber and has a separate condensate collection space with heat shielding located at the bottom of the heating chamber.

the applicant is interpreting the heater of Matt as only directing a portion of the flames downward, however, Matt does teach of directing all of the flames downward and towards the outer layer of the windings (¶ [0055]). 
	As a result of the above remarks, the combination of Eschrich in view of Matt would remain prima facie obvious to one of ordinary skill in the art and cover all the limitations set forth in claim 1. Therefore the rejections of claims 1 and 17 remain. 
In response to applicant’s arguments, see pages 12-13, regarding the positioning of Eschrich’s heater, the examiner does not agree with applicant’s argument that the heater taught in Eschrich is disposed in the top portion of the heater. The examiner believes that applicant may view the claim language “wherein the burner is disposed in the top portion of the apparatus” as implying  the burner placed at the top most section of the heater, however, the examiner does not believe such an interpretation is the broadest reasonable interpretation of the claim language of the limitation. The burner being disposed in the top portion could include a portion of the burner being attached in the top portion and the rest of burner extending out the top portion as taught by Eschrich. Therefore the rejection of claim 16 remains.  
In response to applicant’s arguments, see pages 11-13 of applicant’s arguments, filed 1/13/2021, with respect to the rejection(s) of claim(s) 12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4-5, 7-8, 10-11,13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eschrich et al. (EP 1398578 A1) in view of Matt (EP 1255085 A2).
Regarding claim 1, Eschrich teaches a liquid heating apparatus for heating a liquid (¶ [0001]) received from a liquid inlet to a liquid outlet (¶ [0030-0031];Fig. 1, feed line 11, discharge line 16), the apparatus comprising:
a top portion with a burner unit, wherein the burner unit is arranged to burn a fuel so as to 
generate a flame (Fig. 1, hood 31, burner 38);
a coil arranged for transporting the liquid between a coil inlet and a coil outlet (Fig. 1, double 
helix 10, supply line 11, discharge line 16), the coil comprising at least a first and a second layer of
windings, wherein the second layer of windings are arranged around the first layer of windings and the
coil outlet are connected to the liquid outlet (Fig. 1, double helix 10, discharge line 16);
an external housing (Fig. 1, cylindrical side wall 32);
an internal housing arranged at least partially within the external housing (Fig. 1, side wall 3);
and
wherein the apparatus is arranged to be in a substantially upright position during operation (see
annotated Fig. 1 of Eschrich below), wherein the coil is arranged inside the internal housing (Fig. 1,double helix 10), wherein a compartment between the internal housing and the external housing serves as a first liquid reservoir (¶ [0040], annular space 33), so that the liquid surrounds at least a part of the internal housing, wherein the first liquid reservoir comprises:
an inlet connected to receive the liquid from the liquid inlet (¶ [0040]), and;
an outlet connected to the coil inlet (¶ [0041]; Fig. 1, supply line 48), wherein the flame from the 

wherein the flame or exhaust gases contact all of:
the second layer of windings (¶ [0042]);
the inner wall of the internal housing (¶ [0044]); and
the first layer of windings (¶ [0042]).
Eschrich fails to teach wherein the flame is directed downwards;
wherein the first layer of windings is configured to direct the flame or exhaust gases
downwards toward a bottom portion of the internal housing, and wherein the flame or exhaust gases are redirected from the bottom portion toward a space between the first layer of windings and an inner wall of the internal housing.
	Matt teaches of a liquid heater that directs heating gasses downward (¶ [0031]; Fig. 1, arrows
19) from an interior set of coils (Fig. 1, inner heating winding 2) to an exterior set of coils (Fig. 1, outer heating windings 3) where the heating gasses contact the inner set of coils and outer set of coils. It would have been prima facie obvious prior to the effective filing date of the claimed invention to have incorporated the teachings of Matt to modify Eschrich to have the burner direct the heating gasses downward and to contact the inner coil and outer coil. Doing so allows for increased residence time of the heating gas around the coils and in turn increased efficiency (¶ [0040-0041]).
Regarding claim 2, Eschrich as modified teaches the apparatus of claim 1, and Eschrich further teaches wherein the bottom portion is shaped to collect condensed water in a portion thereof opposing the burner unit (¶ [0034]; Fig. 1, condensate collection space 28).
Regarding claim 4, Eschrich as modified teaches the apparatus of claim 1, and Matt further teaches wherein the first layer of windings is closely wound so as to form a barrier (¶ [0031]; Fig. 1, arrows 19)
Regarding claim 5, Eschrich as modified teaches the apparatus of claim 4, and Matt further teaches wherein the part of the second layer of windings are arranged spaced apart in a staggered pattern (¶ [0020]; Fig. 1, outer heating winding 3).
Regarding claim 7, Eschrich as modified teaches the apparatus of claim 1, and Matt further teaches wherein the second layer of the coil may be arranged with at least a part of the windings configured to form an open pattern to allow the flame or exhaust gasses to enter spaces between the windings (¶ [0020]; Fig. 1, outer heating winding 3, direction arrow 20).
Regarding claim 8, Eschrich as modified teaches the apparatus of claim 1, and Eschrich further teaches wherein the coil is formed from a pipe (see annotated Fig. 1 of Eschrich below).
Regarding claim 10, Eschrich as modified teaches the apparatus of claim 1, and Eschrich further teaches further comprising a pressurizing device suitable for pressurizing the liquid from the outlet of the first liquid reservoir to the coil inlet, wherein the pressuring device comprises a pump (Fig. 1, pump 49; ¶ [0041]).
Regarding claim 11, Eschrich as modified teaches the apparatus of claim 1, and Eschrich further teaches further comprising a downstream pressurizing device suitable for pressurizing the liquid downstream from the coil outlet, wherein the downstream pressuring device comprises a pump (Fig. 1, pump 49; ¶ [0041]).
Regarding claim 13 Eschrich as modified teaches the apparatus of claim 1, and Matt further teaches configured to flow a liquid from the first layer of windings to the second layer of windings in the coil (¶ [0037]).
Regarding claim 14, Eschrich as modified teaches the apparatus of claim 1, and Matt further teaches configured to flow a liquid from the second layer of windings to the first layer of windings in the coil (¶ [0037]).
Regarding claim 16, Eschrich as modified teaches the apparatus of claim 1, and Eschrich further teaches wherein the bottom portion of the internal housing is disposed at a gravitational bottom of the apparatus, wherein the top portion is disposed along a longitudinal axis of the apparatus and on an end of the apparatus opposite from the bottom portion (this is just a definition of a terms used in the claim; no teachings required) , wherein the burner unit is disposed in the top portion of the apparatus (Fig. 1, gas burner 38). 
Eschrich fails to teach wherein the burner unit is arranged to direct the flame downwards 
through the internal housing and through the first layer of windings of the coil toward the bottom portion of the internal housing.
	Matt, as shown in the rejection of claim 1 above, teaches wherein the burner unit is arranged to direct the flame downwards through the internal housing and through the first layer of windings of the coil toward the bottom portion of the internal housing (¶ [0031; Fig. 1, arrow 19).
Regarding claim 17, Eschrich as modified teaches the apparatus of claim 1, Eschrich further teaches wherein the bottom portion of the internal housing comprises a drain opening (Fig. 1, condensate drain 21).
Regarding claim 18, Eschrich as modified teaches a device comprising an apparatus of claim 1, wherein the device comprises at least one of a portable pressure cleaner, a mobile pressure cleaner, a stationary pressure cleaner, a heat unit for connection to another devices, and a steam device for weed abatement (¶ [0041], connected to spray lance or spray gun).
Regarding claim 19, Eschrich teaches a method for heating a liquid received from a liquid inlet to a liquid outlet, the method comprising (¶ [0001]):
providing the burner unit arranged to burn a fuel so as to generate a flame (Fig. 1, gas burner 38);
providing a coil (Fig. 1, double helix 10), arranged for transporting the liquid between a coil inlet 

the first layer of windings are arranged around the first layer of windings, and the coil outlet is
connected to the liquid outlet (Fig. 1, double helix 10, discharge line 16);
providing an external housing (Fig. 1, cylindrical side wall 32);
providing an internal housing (Fig. 1, side wall 3);
arranging the coil inside the internal housing (Fig. 1, double helix 10);
arranging the internal housing at least partly inside the external housing thereby forming a
liquid reservoir arranged to receive liquid from the liquid inlet (Fig. 1, side wall 3, cylindrical side wall 32,
annular space 33);
providing a flow of liquid from the liquid reservoir to the coil so as to continuously heat flowing
liquid in response to the combustion of fuel (¶ [0041])
the flame or exhaust gasses to contact all of: the first layer of windings, the second layer of
windings (¶ [0042]), and the inner wall of the internal housing (¶ [0044]).
Eschrich fails to teach directing the flame toward a bottom portion of the internal housing;
redirecting the flame or exhaust gasses from the bottom portion of the internal housing toward
a space between an outer part of the first layer of windings and an inner wall of the internal housing.
Matt teaches of a liquid heater that directs heating gasses downward (¶ [0031]; Fig. 1, arrows
19) from an interior set of coils (Fig. 1, inner heating winding 2) to an exterior set of coils (Fig. 1, outer
heating windings 3) where the heating gasses contact the inner set of coils and outer set of coils. It
would have been prima facie obvious prior to the effective filing date of the claimed invention to have
incorporated the teachings of Matt to modify Eschrich to have the burner direct the heating gasses
downward and to contact the inner coil and outer coil. Doing so allows for increased residence time of
the heating gas around the coils and in turn increased efficiency (¶ [0040-0041]).

    PNG
    media_image1.png
    629
    644
    media_image1.png
    Greyscale

Annotated Fig. 1, of Eschrich
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eschrich et al. (EP 1398578 A1) in view of Matt (EP 1255085 A2) and Reid et al. (US 3630175 A).
Regarding claim 3, Eschrich as modified teaches the apparatus of claim 2, but fails to teach wherein the bottom portion is concave upwards. Reid teaches of a condensation collection point shaped concave upwards in the bottom portion of a water heater (Column 4, lines 36-44; Fig. 3, base 110). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eschrich et al. (EP 1398578
A1) in view of Matt (EP 1255085 A2) and Hirsch (DE 3304868 C2).
Regarding claim 6, Eschrich as modified teaches the apparatus of claim 1, but fails to teach 
wherein a barrier element is arranged within the inner part of the first layer of windings. 
Hirsch teaches of a high pressure water heater that has a barrier element between the flames 
of the burner and the first layer of coils (¶ [0016]; Fig. 1, flame tube 14). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Hirsch to modify Eschrich to include a barrier element heating gases and the first layer of coils. Doing so would ensure that the heating gases reach the bottom of the heating chamber and reach the exterior coils (¶ [0016]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eschrich et al. (EP 1398578
A1) in view of Matt (EP 1255085 A2) and Farrell (GB 2485798 A).
Regarding claim 9, Eschrich as modified teaches the apparatus of claim 1, but fails to teach
wherein the internal housing is manufactured from ceramics or a metal, and the external housing is
manufactured from a composite or a polymer.
Farrell teaches of a boiler that has an inner and outer wall, the outer wall (Fig. 1, outer wall
70) being made from plastics which are a form of polymer (Pg. 6, lines 5-6), and the inner wall Fig. 1,
inner wall 60) being made from metal (Pg. 3, lines 7-8). It would have been prima facie obvious to one of
ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated
the teachings Farrell to modify Eschrich as modified to have the interior walls be made of metal and the
exterior walls be made from a polymer. Doing so allows for the inner walls to have sufficient conductive

resistant material (Pg. 2, lines 24-27).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eschrich et al. (EP
1398578 A1) in view of Matt (EP 1255085 A2) and Dieppedalle (FR 2542854 A1).
Regarding claim 12, Eschrich as modified teaches the apparatus of claim 1, and Eschrich further teaches further comprising a second liquid reservoir connected between the liquid inlet and the inlet of the first liquid reservoir (Fig. 1, liquid chamber 34).
Eschrich fails to teach wherein the second liquid reservoir comprises a mechanism for controlling at least one of:
liquid flow from the second liquid reservoir to the first liquid reservoir; and
liquid flow from the first liquid reservoir to the coil.
Dieppedalle does teach of a fluid heater that has a second liquid reservoir (Fig. 1, cold water reservoir) and wherein the second liquid reservoir comprises a mechanism for controlling at least one of:
liquid flow from the second liquid reservoir to the first liquid reservoir (Fig. 1, flow controller 11); and
liquid flow from the first liquid reservoir to the coil (Fig. 1, flow regulator 16).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Dieppedalle to modify Eschrich as modified to include a second reservoir with the limitations set forth above. Doing so ensures the annular water jacket is permentaly filled (Pg. 2, lines 51-55) and allows for the preheated water from the water jacket to be discharged to the heating coils (Pg. 2, lines 67-72).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eschrich et al. (EP
1398578 A1) in view of Matt (EP 1255085 A2) and Kalk et al. (US 1829535 A).
Regarding claim 15, Eschrich as modified teaches the apparatus of claim 1, but fails to teach
further comprising a bottom portion and wherein the outlet of the first liquid reservoir is arranged at a
distance from the bottom portion, relative to a total height of the first liquid reservoir, at a distance
from the bottom portion from 1% to 60% of the total height of the first liquid reservoir.
Kalk does teach of double coiled hot water heater with an outlet (Fig. 3, fitting 50) of an annular
water reservoir (Fig. 3, water chamber 28) to the inlet of the coil system that is located substantially
within the range of 1% to 60% of the total height of the reservoir (see annotated Fig. 3 of Kalk below). It
would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of
the claimed invention to have incorporated the teachings of Kalk to modify Eschrich as modified to have
the outlet of the first reservoir to be within 1% to 60% of the total height of the first reservoir since it has been held that discovering an optimum value of a result effective variable involves only routine skill
in the art. MPEP 2144.05(II).

    PNG
    media_image2.png
    753
    734
    media_image2.png
    Greyscale

Annotated Fig. 3 of Kalk
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762